Citation Nr: 1613966	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left ventricular hypertrophy with myocardial infarction, rated as 30 percent disabling from August 10, 2000; 100 percent disabling from January 24, 2006; 30 percent disabling from May 1, 2006; 100 percent disabling from October 25, 2010; 30 percent disabling from February 1, 2011; and 60 percent disabling from June 13, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973 and from March 1984 to April 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing is of record.  The Veteran also testified before a different Acting Veterans Law Judge at an August 2010 hearing; however, the issues currently on appeal were not addressed at that hearing.  

When this case was most recently before the Board in April 2013, it was decided in part and remanded in part.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 




FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure predominantly below 100 and systolic blood pressure predominantly below 200.  

2.  During the appeal period prior to January 24, 2006, from May 1, 2006, to October 24, 2010, and from February 1, 2011, to June 12, 2011, the Veteran's left ventricular hypertrophy with myocardial infarction was not productive of at least one episode of acute congestive heart failure in any year; workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-rays.  

3.  From June 13, 2011, the Veteran's service-connected left ventricular hypertrophy with myocardial infarction was not productive of chronic congestive heart failure; an ejection fraction of less than 30 percent; or a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness or syncope.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for a rating in excess of 30 percent for left ventricular hypertrophy with myocardial infarction have not been met during the appeal periods prior to January 24, 2006, from May 1, 2006, to October 24, 2010, and from February 1, 2011, to June 12, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005, 7020 (2015).



3.  The criteria for rating in excess of 60 percent for left ventricular hypertrophy with myocardial infarction have not been met during the period beginning June 13, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005, 7020 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in April and May of 2006, prior to the initial adjudication of the claims. 

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  While the record reflects that the Veteran has been on disability retirement since 1984, there is no indication that pertinent records could be obtained from the Social Security Administration (SSA), since the award of SSA disability benefits was based on left hemipelvectomy associated excision of a tumorous growth.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disabilities in January 2010 and May 2013.  He has not contended and the evidence does not otherwise indicate any increase in severity of either of the disabilities since the most recent VA examinations in May 2013.  

The Board is satisfied that the reports of the examinations conducted in May 2013 are adequate.  The reports provide all information required for rating purposes.

Development required by the Board's prior remand in April 2013 has been substantially completed.  This included affording the veteran the May 2013 VA examinations.  

The Veteran testified before the undersigned in January 2013, addressing the appealed issues.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

A.  Hypertension

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's representative in a September 2015 brief concedes that the Veteran's blood pressure readings have been normal at VA examinations, but asserts that the Veteran nonetheless contends that his hypertension still poses a risk for a repeated myocardial infarction.  

The Board acknowledges the Veteran's concern for his health and the potential impact elevated blood pressure may have on his health, particularly given his history of heart disease.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As noted above, disability ratings are based on average industrial impairment.  

The report of a VA hypertension examination in January 2010 notes that the Veteran had been on medication for his hypertension.  No history of diastolic pressure predominantly 100 or more was identified.  Blood pressure readings on the day of examination were 124/78, 120/76, and 122/76.  

At his January 2010 VA heart examination, blood pressure was 124/76.  

At his VA May 2013 hypertension examination the Veteran expressed a belief that his condition has been stable with continued medication and treatment at VA.  Ongoing use of blood pressure medication was noted.  The examiner took three blood pressure readings on the day of the examination.  The results were 124/64, 124/64, and 124/62.  She found no functional impacts or other associated conditions, and assessed that there were no limitations on employability associated with the Veteran's hypertension.  

Reviewing the record as a whole, the blood pressure readings taken in the course of treatment are observed to be consistent with those obtained at VA examinations in January 2010 and May 2013, with diastolic pressure predominantly below 100 and systolic pressure predominantly below 140.  While the Veteran has been under medical care with prescribed blood pressure medication, uncontrolled blood pressure has not been shown during the period of the claim.  The Veteran's blood pressure readings have not been sufficient to warrant a higher rating than the 10 percent at any time during the period of the claim.  

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

B.  Left Ventricular Hypertrophy with Myocardial Infarction

Under Diagnostic Code 7005 which provides the rating criteria for arteriosclerotic heart disease to include coronary artery disease and Diagnostic Code 7020 which provides the rating criteria for cardiomyopathy, a 30 percent evaluation is warranted where a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; of there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-rays.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  The maximum 100 percent evaluation is assigned for chronic congestive heart failure; when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7020 (2015). 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The VA examiners have noted that the Veteran has not been able to work since 1984 due to left hemipelvectomy due to malignant schwannoma that was wrapped around the sciatic nerve, resulting in amputation at the thigh.  Treatment and examination records have not indicated chronic work impairment associated with the Veteran's left ventricular hypertrophy with myocardial infarction.  

VA and private treatment records reflect that the Veteran had a myocardial infarction in January 2006, for which he was assigned a 100 percent rating from January 24, 2006.  A 30 percent rating was assigned thereafter beginning May 1, 2006.  A 100 percent post-surgical convalescent rating was also assigned beginning October 25, 2010, with a 30 percent rating thereafter assigned from February 1, 2011, followed by a 60 percent rating beginning June 13, 2011.  

Treatment records have been consistent with examination records in not showing a disabling left ventricular ejection fraction, and showing trace mitral valve regurgitation.  They document a myocardial infarction in 2006 and a more minor cardiac event in 2007, as well as the need for further surgical intervention in 2010.  The treatment and examination records do not show that the status post myocardial infarction and mitral valve regurgitation have significantly impaired functioning during non-convalescent intervals within the rating period.  

The Veteran underwent a VA heart examination in January 2010.  He reported progressive worsening of his left ventricular hypertrophy with myocardial infarction, with a history of myocardial infarction in January 2006 and subsequent stent placement on one occasion and angioplasty on two occasions.  He complained of a side effect of sexual dysfunction.  The examiner noted that there was no history of rheumatic fever, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, or syncope.  The Veteran complained of chest pain with mild exertion.  However, this was noted to be mainly non-cardiac chest pain.  He was to take a sublingual nitroglycerin if he thought he had cardiac-related pain, and he reported taking one of these pills on average once every three months.  .  

At the January 2010 examination, pertinent physical findings were not noted to be outside normal limits.  There was no evidence of congestive heart failure or pulmonary hypertension.  The Veteran used a power wheelchair due to his left hemipelvectomy.  The examiner estimated METS due to heart disease of "at least 8 or greater" based on stress test results, with no left ventricular dysfunction shown by stress test.  The Veteran had fatigue symptoms and non-cardiac chest pain which the examiner assessed were related to his "microcystic anemia issues."  Heart size was normal as shown by echocardiogram.  Left ventricular testing revealed an ejection fraction of 60 to 65 percent.  The examiner assessed that the Veteran's heart disorder would have no effects on activities of daily living and only mild effects on exercise or sports.  The Veteran was noted to be physically limited due to his status post hemipelvectomy.  

The Veteran was also afforded a VA heart examination in May 2013.  The examiner noted the Veteran's history of myocardial infarctions in 2006 and 2007, and left ventricular hypertrophy.  The Veteran denied new changes or procedures.  Ongoing medications were for hypertension and heart disease.  However, the Veteran reported not taking sublingual nitroglycerin too often.  The examiner noted the absence of arrhythmia or congestive heart failure or any heart valve condition.   Echocardiogram revealed evidence of cardiac hypertrophy and left ventricular ejection fraction of 60-65%.  The examiner assessed that the echocardiogram was normal except for mild cardiac hypertrophy.  The examiner additionally assessed a METS level of 5-7 based on interview, with resulting METs limitation due to fatigue, solely based on the heart condition.  The examiner arrived at this score based on the Veteran's reported continued activity.  The examiner opined that the Veteran's cardiac status would be limiting for heavy physically demanding occupations.  

Thus, notwithstanding the cardiac hypertrophy noted upon examination in May 2013, the Veteran's left ventricular hypertrophy with myocardial infarction has not been found to significantly impair the Veteran's functioning over the rating interval, with the Veteran's ejection fraction consistently normal and the Veteran's work capacity not significantly limited by cardiac capacity beyond limits on heavy physical activity.  Rather, the Veteran's activity has been limited by the Veteran's left hemipelvectomy and disability associated with that condition.  

For the periods prior to January 24, 2006, from May 1, 2006, to October 24, 2010, and from February 1, 2011, to June 12, 2011, for which the Veteran has been assigned a 30 percent disability rating, the evidence shows that the Veteran's left ventricular hypertrophy with myocardial infarction did not result in dyspnea, fatigue, angina, dizziness or syncope with a workload of 5 METs or less.  The METS level was estimated to be at least 8 on the VA examination in January 2010. There is no evidence of congestive heart failure episodes during these periods.  There are also no findings supporting cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-rays during these periods; cardiac hypertrophy (present without associated ejection fraction impairment) was shown more recently at the VA examination in May 2013, but not at the VA examination in January 2010.   

Based on these examination findings, the Veteran's own statements, and treatment records with findings consistent with those upon these examinations, the Board must conclude that the disability was properly assigned a 30 percent evaluation during those periods.

Similarly, for the rating period beginning June 13, 2011, the Veteran's left ventricular hypertrophy with myocardial infarction has not been manifested by chronic congestive heart failure, an ejection fraction of less than 30 percent, or a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness or syncope.  As discussed above, the METS level was assessed as 5-7 on the VA examination in May 2013 and the ejection fraction at that time was 60 to 65 percent.   Hence, for that period the disability does not warrant a rating higher than 60 percent.

The Veteran's representative in the September 2015 brief argues that the Board should grant a 100 percent rating because the RO has determined that "there will be no considerable improvement possible" with regard to the Veteran's cardiovascular capacity following a myocardial infarction.  However, as explained above, the evidence demonstrates that the Veteran's condition did improve following the myocardial infarction.  He clearly does not meet the criteria for a rating in excess of 60 percent for the period beginning June 13, 2011.

C.  Other Considerations

Consideration has been given to assigning a staged rating (hypertension) or further staged ratings (heart); however, at no time during the periods in question have the disabilities warranted ratings higher than those assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered whether the claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  As discussed above, the demonstrated manifestations of the Veteran's hypertension and his left ventricular hypertrophy with myocardial infarction are contemplated by the schedular criteria used to rate them.  Therefore, referral of the claims for extra-schedular consideration is not warranted.


      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied. 

Entitlement to a rating in excess of 30 percent for left ventricular hypertrophy with myocardial infarction prior to January 24, 2006, from May 1, 2006 to October 24, 2010, and from February 1, 2011, to June 12, 2011, and to a rating in excess of 60 percent for the disability beginning June 13, 2011, is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


